Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, permitting, sending, causing, limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations receiving, permitting, sending, causing under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “computer-implemented driver assignment platform, computing device, non-transitory computer readable medium, processor and memory”, nothing in the claim element precludes the step from practically being performed in the mind. Accordingly, the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “computer-implemented driver assignment platform, non-transitory computer-readable medium, computing device, processor and memory”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (“computer-implemented driver assignment platform, non-transitory computer-readable medium, computing device, processor and memory)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere data gathering/post solution activity; mere instructions and generally linking the use of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 27-40 and 42-46 further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 26-48 are not patent eligible.	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 30, 36-37, 39-40 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. U.S. Pre-Grant Publication No. 2014/0375800 in view of Barreto U.S. Pre-Grant Publication No. 2015/0161752
As per Claim 26 and 47, Lim teaches 
a computer-implemented platform, of a driver for providing the rider a ride in a vehicle (see para. 43);
receiving data specifying a supervisor for supervising the rider during the ride, a computing device of the supervisor being associated with the computer-implemented driver assignment platform (see para. 48, 51 and 97);
in response to receiving the data specifying the supervisor, permitting the computing device of the supervisor to receive one or more images of the rider representing the rider during transportation of the rider in the vehicle for the ride(see para. 14, 51 and 65);;
in response to receiving the data specifying the supervisor, sending data identifying the driver to the computing device of the supervisor (see para. 22, 51 and 97, the Examiner is interpreting a field user as a driver providing identifying data to an administrator);; and
during transportation of the rider by the driver in the vehicle, causing the one or more images of the rider representing the rider to be sent to the computing device of the supervisor (see para. 14, 51 and 97);.
Lim does not explicitly teach the limitation taught by Barreto receiving a request by a rider for assignment (see para. 8), a ride arranged by a computer-implemented driver assignment platform (see para. 20-23). It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the method of Lim to include the teachings of Barreto to intelligently select a first user from the queue and assign that first user to that service provider based on the specified location information of the users, as taught by the cited portions of Barreto.
Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the computer-implemented driver assignment platform of Barreto for the computer-implemented platform of Lim. Further, the simple substitution for one known element for another producing a predictable result renders the claim obvious.
As per Claim 27, Lim in view of Baretto teaches the method of claim 26 as described above. Lim further teaches wherein permitting the computing device of the supervisor to receive one or more images of the rider representing the rider comprises causing streaming a live video of the rider to the computing device of the supervisor (see para. 43).
As per Claim 30, Lim in view of Baretto teaches the method of claim 26 as described above. Lim further teaches enabling transmission of data,
from the computing device associated with the driver to the computing device associated with the supervisor of the rider, the data indicative of a control configured to enable the supervisor of the rider to initiate transmission of the one or more images of the rider (see para. 67 and 107).
As per Claim 36, Lim in view of Barreto in further view of Shan teach the method of claim 31 as described above. Lim further teaches comprising receiving data indicative of a geo-fence around the predicted route, wherein the alert that the driver has deviated from the predicted route is transmitted in response to the detecting that the rider has crossed the geo-fence (see para. 71, 85 and fig. 7A).
As per Claim 37, Lim in view of Baretto teaches the method of claim 26 as described above. Lim further teaches wherein permitting the computing device of the supervisor to receive one or more images of the rider representing the rider comprises causing a video of the rider to be streamed over a cellular network or over an Internet to the computing device of the supervisor automatically at one or more intervals (see para. 31).
As per Claim 39, Lim in view of Barreto teach the method of claim 26 as described above. Lim further teaches wherein the one or more images are a video, the method further comprising causing the video of the rider recorded during the ride to be stored in a functional database responsive to an emergency (see para. 52).
As per Claim 40, Lim in view of Barreto teach the method of claim 26 as described above. Lim further teaches permitting the computing device of the supervisor to receive audio of the rider representing the rider during transportation of the rider in the vehicle for the ride (see para. 52-53).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. U.S. Pre-Grant Publication No. 2014/0375800 in view of Barreto U.S. Pre-Grant Publication No. 2015/0161752 in further of Gurin et al. U.S. Pre-Grant Publication No. 2015/0370253 A1 
As per Claim 28, Lim in view of Baretto teaches the method of claim 26 aas described above. Lim further teaches controlling a camera in the vehicle to capture images, bursts of images, or video of the rider and the vehicle  (see para. 43). Lim does not explicitly teach the limitation taught by Gurin and causing transmission of the images or the bursts of images to the computing device of the user (see para. 138-139). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Lim and Barreto to include the teachings of Gurin to determine if refuse was left in a car, as taught by Gurin. Lim teaches a supervisor.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. U.S. Pre-Grant Publication No. 2014/0375800 in view of Barreto U.S. Pre-Grant Publication No. 2015/0161752 in further of DeLean U.S. Pre-Grant Publication No. 2003/0190076 A1
As per Claim 29, Lim does not explicitly teach the limitation taught by wherein the data identifying the driver comprises an image of the driver, a visual code assigned to the driver, a representation of the vehicle of the driver, or a combination thereof (see para. 60). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Lim and Barreto to include the teachings of DeLean to confirm that a driver is authorized to drive a vehicle, as taught by the cited portion of DeLean
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. U.S. Pre-Grant Publication No. 2014/0375800 in view of Barreto U.S. Pre-Grant Publication No. 2015/0161752 in further view Shan et al. U.S. Pre-Grant Publication No. 2015/0141060
As per Clam 31, Lim in view of Baretto teaches the method of claim 26 as described above. Lim does not explicitly teach the limitation taught by Shan sending, to a computing device, map data depicting a predicted route of the ride, a route taken for the ride, or both (see para. 53-56 and 65). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Lim and Barreto, to include the teachings of Shan to allow a route to be planned, as suggested by the cited portion of Shan. Lim teaches a supervisor.
As per Claim 32, Lim in view of Baretto in further view of Shan teaches the method of claim 31 as described above. Lim further teaches enabling transmission of alert data, from the computing device associated with the driver to the computing device associated with the supervisor of the rider, the alert data comprising an alert that the driver has deviated from the predicted route, the alert comprising a control for d	c
As per Claim 33, Lim in view of Barreto in further view of Shan teach the method of claim 31 as described above. Lim further teaches comprising receiving data indicative of a geo-fence around the predicted route, wherein the alert that the driver has deviated from the predicted route is transmitted in response to the detecting that the rider has crossed the geo-fence (see para. 71, 85 and fig. 7A).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. U.S. Pre-Grant Publication No. 2014/0375800 in view of Barreto U.S. Pre-Grant Publication No. 2015/0161752 in further view of McClellan U.S. Pre-Grant Publication No. 2009/0009321
As per Claim 34, Lim in view of Barreto teach the method of claim 26 as described above. Lim does not explicitly teach the limitation taught by McClellan detecting that the transportation of the rider by the driver is completed; and          receiving an image indicating that the rider has exited the vehicle (see para. 31). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods is the cited references to include the teachings of McClellan to track stops within a preset zone, as suggested by the cited portion of McClellan.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. U.S. Pre-Grant Publication No. 2014/0375800 in view of Barreto U.S. Pre-Grant Publication No. 2015/0161752 in further view of Ricci U.S. Pre-Grant Publication No. 2014/0309863
As per Claim 35, Lim in view of Barreto teach the method of claim 26 as described above. Lim  does not explicitly teach the limitation taught by Ricci wherein the driver is assigned based on a trust level of the driver, the trust level being based on one or more metrics of trust including one or more of a circle of trust for the rider and a trust barometer value (see para. 261 and 527). It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the method of the cited references to include the teachings of Ricci to fulfill user preferences.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. U.S. Pre-Grant Publication No. 2014/0375800 in view of Barreto U.S. Pre-Grant Publication No. 2015/0161752 in further view of Steensma et al. U.S. Pre-Grant Publication No. 2007/0273762  
As per Claim 38, Lim in view of Barreto teach the method of claim 26 as described above. Lim does not explicitly teach the limitation taught by Steensma wherein the one or more images are a video, and wherein a quality of the video is upscaled or downscaled manually or automatically responsive to one or more of a data storage constraint, a bandwidth constraint, or a data transmission constraint (see para. 7-8). It would have been prima facie obvious to one of ordinary skill in the art the time the invention was filed to modify the methods of Lim and Bareto to include the teachings of Steensma to allow a good resistance against disruption and variation, as taught by Steensma.
Claims 41-46 and 48 are not rejected by the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628